Citation Nr: 0307975	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to service connection for a claimed skin 
disorder, to include as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to January 1970 
included service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the RO.  



FINDING OF FACT

The veteran is currently shown to have urticaria that as 
likely as not had its clinical onset while was in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
skin disability manifested by urticaria is due to disease or 
injury in service.  38 U.S.C.A. §§ 1110, 5107(b), 7104 (West 
2002); 38 C.F.R. § 3.303 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran asserts that he has current skin disability due 
to exposure to herbicides in the Republic of Vietnam.  
Specifically, the veteran reported that he witnessed planes 
spraying the fields over Pleiku tank farms and rice patties.

A careful review of the veteran's service medical records was 
negative for any complaints, findings or diagnosis of a skin 
disorder.  

The veteran's Agent Orange questionnaire noted that he was 
exposed to Agent Orange.  The veteran's physician noted that 
the veteran had urticaria prior to 1992.  The physician noted 
that the rash was stable, but needed treatment.  

In March 1986, the veteran was examined for possible exposure 
to Agent Orange with complaints of chronic urticaria.  The 
veteran reported that he had recurrent rashes all over his 
body which lasted usually 2-3 days with dark 
hyperpigmentation of both lower legs.  The assessment was 
that of possible exposure to Agent Orange with chronic 
recurrent urticaria.  

One of the veteran's private physicians provided 
correspondence to the RO indicating that she had treated the 
veteran for a variety of complaints since February 1992 
including intermittent episodes of urticaria.  The physician 
noted that the etiology of the veteran's skin rash was 
unclear, but possibly due to allergies.  

At a February 1998 VA skin examination, the examiner noted 
that the veteran reported intermittent hives since the 
1970's.  The diagnosis was that of mild urticaria all over 
the body.  

At a February 1998 VA general medical examination, the 
veteran again reiterated that since service in Vietnam, he 
had a recurrent rash on his skin which cropped up 4 or 5 
times every year.  


II.  Legal Analysis

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

In light of the favorable action taken herein below, the 
veteran is not prejudiced thereby and no further assistance 
in developing the facts pertinent to his claim is required.  
In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110 (West 2002), 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. §  3.309(e) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6), 3.313 (2002).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
PCT, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).  

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a).  Evidence which may be 
considered in rebuttal of service incurrence of such disease 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  

The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d) (2002).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).  

The veteran claims that service connection for a skin 
disorder is warranted as the condition was incurred as a 
result of his exposure to Agent Orange in the Republic of 
Vietnam.  

Initially, it is noted that urticaria is not among the 
disabilities listed in 38 C.F.R. § 3.309(e) (2002).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted, regardless of whether or 
not the veteran served in Vietnam.  McCartt v. West, 12 Vet. 
App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for a skin disorder 
manifested by recurrent urticaria on a direct or secondary 
basis is warranted.  Combee and Brock, supra.

As noted hereinabove, service connection may be granted for 
disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).  

In this regard, the Board finds that the medical evidence in 
this case supports the veteran's assertions that he has 
current skin disability manifested by urticaria that had its 
clinical onset in service.  Specifically, medical records 
from 1986 note possible exposure to Agent Orange associated 
with a diagnosis of chronic recurrent urticaria.  

The medical evidence clearly shows that the veteran has been 
suffering with the chronic recurrent urticaria for years, and 
no examiner has ruled out the veteran's diagnosis of chronic 
urticaria as being due to anything other than exposure to 
Agent Orange in service in the Republic of Vietnam.  

Based on its review of the entire record, the Board finds 
that the evidence is in relative equipoise in this case in 
showing that it is as least as likely as not that the veteran 
has current skin disability due to disease or injury that was 
incurred in service.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted for a skin disability manifested by 
urticaria.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2002).  



ORDER

Service connection for chronic recurrent urticaria is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

